                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


NOEL BORG, derivatively on behalf of RA
MEDICAL SYSTEMS, INC.,

                       Plaintiff,

                V.                                    Civil Action No. 19-1847-RGA

DEAN IRWIN, et al.,

                       Defendants.


                                            ORDER

                WHEREAS, the above-captioned case was stayed on October 21 , 2019, due to

litigation that is presently pending in the U.S. District Court for the Southern District of

California (see Derr v. Ra Medical Systems, Inc., et al. , Case No. 3: 19-cv-1079-LAB-AHG)

(D.I. 6);

                NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

related litigation has been resolved so this case may be reopened and other appropriate action

may be taken.




October 21, 201 :l
  DATE
